DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 1-5, 7, and 9-13, drawn to a high flow valve with supply port, delivery port, and exhaust port, with exhaust and supply seal seats, a solenoid with armature, seal rod, return spring, valve, seal, and diaphragm, with the valve seat seated on the exhaust seal seat with the rod is in the open position and seated on the supply seal seat when the rod is in the closed position.
Group B, claim(s) 14-15, drawn to a high flow valve with body, exhaust and supply seal seats, solenoid with armature, seal rod, valve seal, and first and second diaphragms, with the seal contacting the exhaust seal seat in the first position and contacting the supply seal seat in the second position.
Group C, claim(s) 16-20, drawn to a method of manufacturing a high flow valve that has a solenoid with armature, a seal rod, and a valve seal.

IN THE EVENT THAT APPLICANT ELECTS THE INVENTION OF “GROUP A” ABOVE, THE FOLLOWING SPECIES RESTRICTION/ELECTION APPLIES.  AN ELECTION OF EITHER SPECIES (i) OR SPECIES (ii) MUST BE MADE BELOW.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species (i): Claims 1-8 and 11-13, drawn to figures 1-3, as claim 1 describes the embodiment of figures 1-3 which shows a single diaphragm and the valve arranged in a 3/2 normally open configuration.
Species (ii): Claims 1, 5, and 9-10, drawn to figure 8, as claim 9 describes two diaphragms with the second diaphragm generating a second balancing force in a direction opposite the first balancing force.  Figure 8 shows two diaphragms and paragraphs 38-40 describe the balancing forces for figure 8.  This is described as a 3/2 normally closed configuration in paragraph 38.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 does not appear to be generic to the two species identified above.  As claim 1 recites features specific to the species shown in figures 1-3 as a 3/2 normally open valve.  The species of claims 9-10 (as claim 9 depends from claim 1) .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A-C and (i) and (ii) lack unity of invention because even though the inventions of these groups require the technical feature of a high flow valve that has a solenoid with armature, a seal rod, and a valve seal, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Thompson (U.S. 4,641,686).  Thompson discloses a high flow valve with a solenoid with armature (abstract, col. 4, ll. 30-36, with coil 16 and armature 34 as described in col. 2, ll. 51-54), a seal rod (28), and a valve seal (26).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753